DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 7/21/2020.  Claims 1-25 and 27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 1/21/2020, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The examiner agrees that the combination of Martin et al. US 2013/0317589 in view Marks et al. US 20130030461 A1 does not teach the new limitation such that an outermost end of the inner band is radially inward of an innermost end of the first end portion of the cover.  However, upon further consideration, a new ground(s) of rejection is made in view of Marks et al. US 2015/0250497 A1.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 15/594449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations set forth in the application are also set forth in the copending application.  The difference between claim 1 of the instant application and claims 1 + 10 of the copending application lies in the fact that the copending application is broader is some respects and more specific in other respects.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the instant application are anticipated by the claims of the copending application, they are not patentably distinct. 
As to claim 1 of the instant application, the copending application recites in claim 1 an elongate shaft, a capture structure, a connector coupled (fixed) to the elongate shaft; claim 10 recites the inner and outer bands.
As to claim 10 of the instant application, the copending application recites in claim 1 + 10 a plurality of filaments protrude proximally from the proximal terminus of the connector.

Claims 1, 2, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 10, and 26 of copending Application No. 15/594449 in view of Marks et al. US 2015/0250497 A1.   Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations set forth in the application are also set forth in the copending application.  The difference between claim 1 of the instant application and claims 1 of the copending application lies in the fact that the copending application is broader is some respects and more specific in other respects.  
As to claim 1 of the instant application, the copending application recites in claim 1 an elongate shaft, a capture structure, a connector coupled (fixed) to the elongate shaft.  It should be noted that the copending application does not claim that connector includes an inner band and an outer.
Marks teaches a device with a common connector (80) for securing a cover (90) including an inner band and an outer band ([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify device of Martin to include the connector of Marks, since all the claimed element were known in the prior art and one skilled in the art could have combined the element as claimed by known methods (attaching) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e. attaching a mesh structure to the device.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 2 of the instant application, the copending application recites in claim 1 a jacket.
As to claim 10 of the instant application, the copending application recites in claim 1 a plurality of filaments protrude proximally from the proximal terminus of the connector.
As to claim 12 of the instant application, the copending application view of Marks, the copending application recites in claim 2 the cover is a braid and the capture structure is a stent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 12, 13, 17 18, 20, 22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2013/0317589 in view of Marks et al. US 2015/0250497 A1.
As to claims 1, 13, and 20, Martin teaches a device for retrieving clot material from a blood vessel lumen, the device comprising: an elongated shaft/manipulation (202) member having a distal zone (located near 302); a capture structure/interventional element (200) having a proximal region coupled to the distal zone of the elongated shaft (fig. 2a); a cover (300) having a first end portion (302) coupled to the distal zone of the elongated shaft and a free second end portion (304), the cover having a first position in which the second end portion extends proximally from the first end portion (fig. 2a), and a second position in which the second end portion extends distally from the first end portion such that the cover at least partially surrounds the capture structure and is inverted relative to the first position (figs. 2b and 2c); a connector (305 or 390) coupled to the distal zone of the elongate shaft, wherein the connector is fixed relative to the capture structure (Martin discloses in figs. 3a-3c, an embodiment where the capture structure and the cover are fixed relative to each other [0066]).  
It should be noted that Martin fails to teach wherein the connector/coupling element including an inner band and an outer band, wherein (a) the inner band at least partially surrounds the distal zone of the elongated shaft and a portion of the proximal region of the capture structure, (b) the outer band at least partially surrounds the inner band, and (c) the first end portion of the cover is secured between the inner band and the outer band such that an outermost end of the inner band is radially inward of an 
Marks teaches a device with a common connector (80) for securing a cover (90) including an inner band and an outer band ([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”) wherein (a) the inner band at least partially surrounds the distal zone of the elongated shaft and a portion of the proximal region of the capture structure ([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”), (b) the outer band at least partially surrounds the inner band ([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”), and (c) a first end portion ([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”) of a cover (40) is secured between the inner band and the outer band such that an outermost end of the inner band is radially inward of an innermost end of the first end portion of the cover for securing a mesh structure ([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify device of Martin to include the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 20, Martin teaches a method including providing the clot retrieving device as rejected above, and intravascularly advancing the clot retrieving device within a delivery catheter to the treatment site such that the retrieval assembly is positioned proximate the clot material at the treatment site; deploying the retrieval assembly within the blood vessel lumen such that the retrieval assembly expands to the first position; and withdrawing the retrieval assembly proximally through the delivery catheter to remove clot material from the treatment site (figs. 4a-4i).
As to claim 6, Martin teaches the device of claim 1 wherein at least one of the inner band and the outer band is composed of a radiopaque material (Martin [0064], [0087]).
As to claim 9, Martin/Marks teaches the device of claim 1 wherein the inner and outer bands have generally the same length (([0102] discloses distal engaging member fixed using a connector that is welded, glued, or clipped, or alternatively “a connecter may consist of a short outer connector tube and a short inner connector tube with the component to be fixed between the walls of tubing and filled with joint media”)).
As to claim 12, Martin teaches the device of claim 1 wherein the capture structure is a stent ([0059], Martin) and the cover is a braid ([0068], Martin).
As to claims 17 and 22, Martin teaches the device of claim 13 wherein the proximal region of the interventional element, the inner band, the outer band and the first end portion of the cover are coupled to the distal zone of the elongated shaft by a crimp ([0094], [0115]-[0116], clip, clamps, fastener, Marks, a clip, clamp, or fastener functions as a crimp squeezing and holding parts together).
As to claims 7, 8, 18, and 24, Martin/Marks teaches the device of claims 1 and 13 and the method of claim 20, wherein and at least a portion of the outer band comprises platinum/radiopaque material (Martin discloses connectors 305 as being radiopaque, Martin discloses the platinum is a known radiopaque material, [0106]), and the cover is composed of a plurality of drawn-filled tube ("DFT") wires ([0070], Martin).
As to claim 27, Martin/Marks teaches the device of claim 1 wherein the inner band comprises a rigid structure having a fixed shape (rigid is relative, the inner band of Marks appears to be rigid and is not described as being flexible, fixed shape of a tube).

Allowable Subject Matter
Claims 2-5, 10, 11, 14-16, 19, 21, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and including a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771